Exhibit 10.42

 

August 13, 2014

 

VIA EMAIL

PERSONAL & CONFIDENTIAL

 

Mike Eddy
[REDACTED]

 

Re:                             Employment Terms

 

Dear Mike:

 

I am pleased to extend this formal offer to join Resonant Inc. (the “Company”)
as Vice President Marketing.  You will report directly to me, but you will also
work closely with Bob Hammond, our CTO, on market intelligence, patent strategy
and customer directions.  This is a key position within Resonant.  I’m excited
to have you joining us!  This letter sets out the terms and conditions of your
employment with Resonant.

 

Your first day of employment will be Monday, September 8, 2014.  We will pay you
a base salary at an annualized rate of $170,000 for full-time employment.  Base
salary is payable in accordance with our regular payroll schedule which is
currently every two weeks.  You will be eligible for any bonus program adopted
generally for all employees.  You will also be considered for discretionary
bonus payable in the sole discretion of our Board of Directors.

 

You will be entitled to paid vacation in accordance with our vacation policy as
generally applicable to all employees.  Full-time employees currently accrue
paid vacation at an annualized rate of three (3) weeks per year of service, up
to a maximum of six (6) weeks of accrued vacation.  You may take your vacation
at times mutually acceptable to you and the Company.  In this regard, we would
appreciate as much advance warning of your vacations as reasonably possible so
that your duties can be covered by others in your absence.  You also will be
entitled to our normal paid holidays (typically not fewer than ten (10) days per
year).

 

Your place of employment will be our corporate office in Santa Barbara,
California.  You will be required to devote your primary business time, energy,
skill, and efforts to faithfully and diligently further the business interests
of the Company.

 

You will be entitled to participate in our employee benefit plans.  These
include, among other things, group health insurance and a 401K plan.  We offer
matching contributions under our 401K plan up to a maximum of 5% of base
salary.  Please note that, as with all companies, we reserve the right to change
our employee benefit plans from time to time.

 

The Company has adopted an equity incentive plan (the “Plan”).  Subject to
approval from our Compensation Committee, we will grant you an “incentive” stock
option (the “Option”) to purchase Thirty Thousand (30,000) shares of our common
stock (“Shares”) at an exercise price equal to the closing price on the NASDAQ
Capital Market on the Thursday following your first day of employment.  The
Option is subject to all the terms and conditions of the Plan, as well as your
execution of our standard equity award agreement.  The Option is also subject to
“vesting” which means that you must be employed by us (or are otherwise still
rendering services to us) on the applicable vesting date.  Your Option will vest
over four (4) years according to the following schedule:

 

·                                          1,875 Shares vesting on the first
business day of your first full calendar quarter of employment; and

·                                          1,875 Shares vesting on the first
business day of each subsequent calendar quarter until fully vested (1,875
shares in the last quarter).

 

--------------------------------------------------------------------------------


 

Your employment will be on an at-will basis.  This means that you will have the
right to terminate your employment at any time with or without cause or notice,
and the Company will reserve for itself an equal right.  Upon any termination of
your employment, you will be entitled to receive:

 

·                                          Any base salary earned but unpaid as
of your termination or resignation date;

·                                          Payment in lieu of any vacation
accrued but unused as of the date of your termination or resignation;

·                                          Any business expenses incurred but
not reimbursed (in accordance with Company policy) as of your termination or
resignation date; and

·                                          Any amounts or benefits under any
Company compensation, incentive, or benefit plans vested but not paid as of your
termination or resignation date (according to the payment provisions of such
plans).

 

Your employment is conditioned on your signing and returning the enclosed copies
of our standard Employee Invention, Confidentiality and Non-Solicitation
Agreement (the “Invention Agreement”) and Mutual Agreement to Arbitrate Claims
(the “Arbitration Agreement”).  This Letter, the Invention Agreement and the
Arbitration Agreement will together form the entire agreement with respect to
your employment and supersede any prior agreements between you and the Company
on the subject, whether written or oral.  The terms of your employment may only
be changed by written agreement, although the Company may from time to time, in
its sole discretion, adjust the benefits provided to you and its other
employees.

 

This employment letter is valid for ten (10) business days and will expire if we
have not received by that date signed copies of this letter, the Invention
Agreement and the Arbitration Agreement.

 

We look forward to working with you!

 

Regards,

 

 

 

/s/ Terry Lingren

 

Terry Lingren

 

Chairman, Chief Executive Officer and Co-Founder

 

 

Enclosures (Invention Agreement and Arbitration Agreement)

 

Cc:                             Bob Hammond, Chief Technology Officer and
Co-Founder
Neal Fenzi, Vice President Engineering and Co-Founder

 

ACCEPTED AND AGREED:

 

 

 

/s/ Mike Eddy

 

Mike Eddy

 

 

2

--------------------------------------------------------------------------------